 



Exhibit 10.1

INDEMNIFICATION AGREEMENT

     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as of this
22nd day of January, 2003, by and between Riggs National Corporation, a Delaware
corporation (the “Company”), and Robert L. Allbritton (“Indemnitee”).

RECITALS

     A.     WHEREAS, the Company is aware that because of the increased exposure
to litigation costs and risks resulting from service to corporations, talented
and experienced persons are increasingly reluctant to serve or continue serving
as directors or executive officers of corporations unless they are protected by
comprehensive liability insurance and indemnification;

     B.     WHEREAS, Plaintiffs often seek damages in such large amounts, and
the costs of litigation may be so great (whether or not the case is
meritorious), that the defense and/or settlement of such litigation is usually
beyond the personal resources of directors and executive officers;

     C.     WHEREAS, under the Company’s Certificate of Incorporation and
By-Laws, the Company is obliged to indemnify its officers, directors, employees
and agents to the full extent authorized or permitted by the General Corporation
Law of the State of Delaware and to advance litigation expenses incurred by such
persons; provided they agree to repay the amounts advanced if they are
ultimately not entitled to indemnification; and

     D.     WHEREAS, the Company believes that it is fair and proper to protect
its directors and executive officers from the risk of judgments, settlements and
other liabilities and expenses that may occur as a result of their service to
the Company.

     NOW, THEREFORE, the parties, intending to be legally bound, for good and
valuable consideration, hereby agree as follows:

     1.     Definitions.

     (a)  Agent. “Agent” means a director or executive officer of the Company or
a director, officer, employee, agent, trustee or fiduciary of another domestic
or foreign corporation, partnership, joint venture, trust or other enterprise
serving at the request, for the convenience, or to represent the interests of
the Company.

     (b)  Change of Control. A “Change of Control” shall be deemed to occur upon
the happening of any of the following:



       (I) individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose

 



--------------------------------------------------------------------------------



 





  selection or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director, provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (“Election Contest”) or other
actual or threatened solicitation of proxies or consent by or on behalf of any
“person” (as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act) other than the Board (“Proxy Contest”), including by reason
of any agreements intended to avoid or settle any Election Contest or Proxy
Contest, shall be deemed an Incumbent Director;          (II) any person becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (II) shall not be deemed to
be a Change of Control of the Company by virtue of any of the following
acquisitions: (a) by the Company or any subsidiary, (b) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
subsidiary, (c) by any underwriter temporarily holding securities pursuant to an
offering of such securities, (d) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (III)), or (e) pursuant to any acquisition by Joe L.
Allbritton (the “Executive”) or any group of persons including the Executive (or
any entity controlled by the Executive or any group of persons including the
Executive).          (III) the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Reorganization”), or sale or other disposition of all or
substantially all of the Company’s assets to an entity that is not an affiliate
of the Company (a “Sale”), unless immediately following such Reorganization or
Sale: (a) more than 60% of the total voting power of (x) the corporation
resulting from such Reorganization or the corporation which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least a majority of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by Company Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (b) no person (other than the Executive and
affiliates of the Executive or any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
becomes the

2



--------------------------------------------------------------------------------



 





  beneficial owner, directly or indirectly, of 25% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (c) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfied all of the criteria specified in (a),
(b) and (c) above shall be deemed to be a “Non-Qualifying Transaction”).    
     (IV) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.     Notwithstanding the foregoing, a Change of
Control of the Company shall not be deemed to occur solely because any person
acquires beneficial ownership of more than 25% of the Company Voting Securities
as a result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding; provided, that if
after such acquisition by the Company such person becomes the beneficial owner
of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change of Control of the Company shall then occur.          (V) notwithstanding
clauses (I) through (IV) above, a Change of Control will not result from:



       (a) a transfer of the Company’s voting securities by a person who is the
beneficial owner (within the meaning of Rule 13d-3 promulgated pursuant to the
Exchange Act), directly or indirectly, of 25% or more of the voting securities
of the Company (a “25% Owner”) to:



       (i) a member of such 25% Owner’s immediate family (within the meaning of
Rule 16a-1(e) of the Exchange Act) either during such 25% Owner’s lifetime or by
will or the laws of descent and distribution;          (ii) any trust as to
which the 25% Owner or a member (or members) of his or her immediate family
(within the meaning of Rule 16a-1(e) of the Exchange Act) is the beneficiary;  
       (iii) any trust to which the 25% Owner is the settlor with sole power to
revoke;          (iv) any entity owner which the 25% Owner has the power,
directly or indirectly, to direct or cause the direction of the management and
policies of the entity, whether through the ownership of voting securities, by
contract or otherwise; or

3



--------------------------------------------------------------------------------



 





       (v) any charitable trust, foundation or corporation under section
501(c)(3) of the Code that is funded by the 25% Owner, or



      (b) the acquisition of voting securities of the Company or the resulting
entity in the event of a Reorganization or Sale, by either:



       (i) a person who was a 25% Owner on the effective date of the Plan; or



       (ii) a person, trust or other entity described in the foregoing clauses
(a)(i)-(v) of this subsection (V).

     (c)  Company. “Company” means Riggs National Corporation, a Delaware
corporation, its successors or assigns, or any Subsidiary of the Company.
“Subsidiary” means, and “Subsidiaries” include, (i) any company of which more
than thirty percent (30%) of the outstanding voting securities are owned
directly or indirectly by the Company, or which is otherwise controlled by the
Company, and (ii) any partnership, joint venture, trust or other entity of which
more than thirty percent (30%) of the equity interest is owned directly or
indirectly by the Company, or which is otherwise controlled by the Company.

     (d)  Independent Legal Counsel. “Independent Legal Counsel” means an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 7 hereof, that shall not have otherwise performed services for the
Company or any Indemnitee within the last three (3) years, other than with
respect to matters concerning the right of Indemnitee under this Agreement or of
other indemnitees under similar indemnity agreements with the Company.

     (e)  Liabilities. “Liabilities” means losses, claims, damages, liabilities,
obligations, penalties, judgments, fines, settlement payments, awards, costs,
expenses and disbursements (and any and all costs, expenses or disbursements in
giving testimony or furnishing documents in response to a subpoena or
otherwise), including, without limitation, all reasonable attorneys’ fees,
costs, expenses and disbursements, as and when incurred.

     (f)  Proceeding. “Proceeding” means any threatened, pending, or completed
action, suit, alternative dispute resolution mechanism or other proceeding,
whether civil, criminal, administrative, investigative or any other type
whatsoever.

     2.     No Obligation to Maintain Liability Insurance.

     The Company shall have no obligation to obtain and maintain directors and
officer’s liability insurance in connection with this agreement.

     3.     Indemnification of Agent.

     (a)  Third Party Actions. If Indemnitee is a person who was or is a party
or is threatened to be made a party to any Proceeding (other than an action by
or in the right of the Company) by reason of the fact that Indemnitee is or was
an Agent of the Company, or by reason of anything done or not done by Indemnitee
in any such capacity or otherwise at the request of

4



--------------------------------------------------------------------------------



 



the Company or of its officers, directors or stockholders, the Company shall
indemnify, defend and hold harmless Indemnitee against any and all Liabilities
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of such Proceeding, so long as
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Company, and, with respect
to any criminal action or Proceeding, if Indemnitee had no reasonable cause to
believe Indemnitee’s conduct was unlawful.

     (b)  Derivative Actions. If Indemnitee is a person who was or is a party,
or is threatened to be made a party, to any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
is or was an Agent of the Company, or by reason of anything done or not done by
Indemnitee in any such capacity or otherwise at the request of the Company or of
its officers, directors or stockholders, the Company shall indemnify, defend and
hold harmless Indemnitee against all Liabilities actually and reasonably
incurred by such person in connection with the investigation, defense,
settlement or appeal of such Proceeding, if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company; provided, however, that no indemnification under this
Section 3(b) shall be made in respect of any claim, issue or matter for which
Indemnitee is adjudged to be liable for gross negligence or willful misconduct
in the performance of Indemnitee’s duties to the Company, unless, and only to
the extent that, the court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability, but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Liabilities as the court shall deem proper.

     (c)  Actions Where Indemnitee Is Deceased. If Indemnitee is a person who
was or is a party or is threatened to be made a party to any Proceeding by
reason of the fact that Indemnitee is or was an Agent of the Company, or by
reason of anything done or not done by Indemnitee in any such capacity, and
prior to, during the pendency of, or after completion of, such Proceeding,
Indemnitee shall die, then the Company shall indemnify, defend and hold harmless
the estate, heirs, legatees, executors and administrators of Indemnitee against
any and all Liabilities incurred by such estate, heirs or legatees in connection
with the investigation, defense, settlement or appeal of such Proceeding on the
same basis as provided for Indemnitee in Sections 3(a) and 3(b) above.

     (d)  Reduction of Liabilities. The Liabilities covered hereby shall be net
of any payments actually made to, or on behalf of, Indemnitee under a valid and
collectible insurance policy, or under a valid and enforceable indemnification
clause, by-law or agreement.

     (e)  Survival Regardless of Investigation. The indemnification and
contribution provided for in this Agreement will remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnitee.

     4.     Indemnification as Witness.

     Notwithstanding any other provision of this Agreement, to the extent
Indemnitee is, by reason of the fact that Indemnitee is or was an Agent of the
Company, involved in any investigative Proceeding, including, but not limited
to, testifying as a witness or furnishing

5



--------------------------------------------------------------------------------



 



documents in response to a subpoena or otherwise, Indemnitee shall be
indemnified against any and all Liabilities actually and reasonably incurred by
or for Indemnitee in connection therewith.

     5.     Advancement of Liabilities.

     Subject to the provisions of Section 6(c) and unless the Indemnitee is
determined not to be entitled to be indemnified by the Company under the terms
hereof or the provisions of Section 9 apply, the Company shall reimburse
Indemnitee for Liabilities previously paid by Indemnitee and shall advance
Liabilities that the Company reasonably determines will be due and payable by
Indemnitee. As a condition to, and in consideration of, such reimbursement or
advancement, and in satisfaction of the requirement for a undertaking under the
By-Laws of the Company, Indemnitee agrees to repay the amounts reimbursed or
advanced if it shall ultimately be determined pursuant to Section 7 or 9 below
that Indemnitee is not entitled to be indemnified by the Company under the terms
of this Agreement. Subject to the foregoing, the reimbursement or advances to be
made hereunder shall be paid by the Company to Indemnitee within twenty
(20) business days following delivery of a written request by Indemnitee to the
Company, which request shall be accompanied by receipts, invoices and similar
evidence documenting the amounts incurred or to be incurred by Indemnitee. Any
repayment required of Indemnitee pursuant to the foregoing shall be paid by
Indemnitee to the Company within twenty (20) business days after a determination
that Indemnitee is not entitled to be indemnified by the Company under the terms
of this Agreement.

     6.     Indemnification Procedures.

     (a)  Notice by Indemnitee. Promptly after receipt by Indemnitee of notice
of the commencement or threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification with respect thereto may be
sought from the Company under this Agreement, deliver written notice to the
Company of the commencement or threat of commencement thereof, provided that any
failure to so notify the Company shall not relieve the Company of its
obligations hereunder, except to the extent that such failure or delay
significantly increases the liability of the Company hereunder.

     (b)  Liability Insurance. If, at the time of receipt of a notice pursuant
to Section 6(a) above, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the Proceeding or
claim to its insurers in accordance with the procedures set forth in the
applicable policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay all amounts payable as a result
of such Proceeding in accordance with the terms of such policies, and Indemnitee
shall not take any action (by waiver, settlement or otherwise) that would
adversely affect the ability of the Company to obtain payment from its insurers.

     (c)  Assumption of Defense. In the event the Company shall be obligated
under this Agreement to pay the Liabilities of Indemnitee, the Company shall be
entitled to assume the defense (with counsel reasonably acceptable to
Indemnitee, approval thereof not to be unreasonably withheld) of the Proceeding
to which the Liabilities relate. The Company agrees to promptly notify
Indemnitee in writing upon its election to assume such defense. Once the Company
(i) provides Indemnitee with written notice of its election to assume such
defense,

6



--------------------------------------------------------------------------------



 



(ii) obtains approval from Indemnitee of its proposed counsel and (iii) retains
such counsel, the Company will not be liable to Indemnitee under this Agreement
for any attorneys’ fees or other Liabilities subsequently incurred by Indemnitee
with respect to such Proceeding, unless (x) the Liabilities incurred by
Indemnitee were previously authorized by the Company or (y) counsel for
Indemnitee shall have provided the Company with a written opinion of counsel
stating that there is a likelihood that a conflict of interest exists between
the Company and Indemnitee in the conduct of any such defense.

     7.     Determination of Right to Indemnification.

     (a)  Successful Proceeding. To the extent Indemnitee has been successful,
on the merits or otherwise, in the defense of any Proceeding referred to in
Sections 3(a) or 3(b) above, the Company shall indemnify Indemnitee against all
Liabilities incurred by Indemnitee in connection therewith. If Indemnitee is not
wholly successful in such Proceeding, but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, then the Company shall indemnify Indemnitee against all Liabilities
actually or reasonably incurred by or for Indemnitee in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 7(a),
and without limitation, the termination of any Proceeding, or any claim, issue
or matter in such a Proceeding, by dismissal, with or without prejudice, shall
be deemed to be a successful result as to such Proceeding, claim, issue or
matter, so long as there has been no finding (either adjudicated or pursuant to
Section 7(c) below) that Indemnitee (i) did not act in good faith, (ii) did not
act in a manner reasonably believed to be in, or not opposed to, the best
interests of the Company, or (iii) with respect to any criminal proceeding, had
reasonable grounds to believe Indemnitee’s conduct was unlawful.

     (b)  Other Proceedings. In the event that Indemnitee has not been
successful in the defense of all claims, issues or matters of any Proceeding
referred to in Sections 3(a) or 3(b) above, the Company shall nevertheless
indemnify Indemnitee against all Liabilities incurred by Indemnitee in
connection therewith, unless and only to the extent that the forum listed in
Section 7(c) below determines that Indemnitee has not met the applicable
standard of conduct set forth in Sections 3(a) or 3(b) above required to entitle
Indemnitee to such indemnification.

     (c)  Forum in Event of Dispute. The determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct set forth in Sections 3(a) or 3(b) shall be made
(i) by the Board, by a majority vote of the directors who are not parties to
such Proceeding, even though less than a quorum, (ii) by a committee of such
disinterested directors designated by a majority of such disinterested
directors, even though less than a quorum, or (iii) if there are no such
disinterested directors, or if such disinterested directors shall so direct, by
Independent Legal Counsel in a written opinion, or (iv) by the stockholders of
the Company. The choice of which forum shall make the determination shall be
made by the Board. The forum shall act in the utmost good faith to assure
Indemnitee a complete opportunity to present to the forum Indemnitee’s case that
Indemnitee has met the applicable standard of conduct.

     (d)  Appeal to Court. Notwithstanding a determination by any forum listed
in Section 7(c) above that Indemnitee is not entitled to indemnification with
respect to a specific Proceeding, Indemnitee shall have the right to apply to
the court in which that Proceeding is or

7



--------------------------------------------------------------------------------



 



was pending or any other court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification pursuant to this Agreement.

     (e)  Indemnity for Liabilities in Enforcement of Agreement. Notwithstanding
any other provision in this Agreement to the contrary, the Company shall
indemnify Indemnitee against all Liabilities incurred by Indemnitee in
connection with any other Proceeding between the Company and Indemnitee
involving the interpretation or enforcement of the rights of Indemnitee under
this Agreement, unless a court of competent jurisdiction finds that the material
claims and/or defenses of Indemnitee in any such Proceeding were frivolous or
made in bad faith.

     (f)  Change of Control. Notwithstanding any other provision of this
Agreement to the contrary, the Company agrees that if there is a Change of
Control, other than a Change of Control that has been approved by a majority of
the Board who were directors immediately prior to such Change of Control, then,
with respect to all matters thereafter arising concerning the rights of
Indemnitee to payments of Liabilities under this Agreement or any other
agreement or under the Certificate of Incorporation or By-Laws of the Company,
as now or hereafter in effect, Independent Legal Counsel shall be selected on
behalf of Indemnitee and all persons who are the beneficiaries of
indemnification agreements with the Company similar to this Agreement by a
committee consisting of those persons who were members of the Board immediately
prior to such Change of Control and who are no longer serving on the Board, and
such selection shall be approved by the Company, which approval shall not be
unreasonably withheld. The Independent Legal Counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent Indemnitee would be permitted to be indemnified under applicable
law. The Company agrees to abide by such opinion and to pay the reasonable fees
of the Independent Legal Counsel referred to above and to fully indemnify the
Independent Legal Counsel against any and all expenses (including reasonable
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

     8.     Contribution.

     If and to the extent that a final adjudication shall specify that the
Company is not obligated to indemnify Indemnitee under this Agreement for any
reason (including, but not limited, to the exclusion set forth in Section 9
below) in respect of any Proceeding, then the Company shall contribute to the
amount of Liabilities reasonably incurred and paid or payable by Indemnitee in
connection with such Proceeding in such proportion as is appropriate (i) to
reflect the relative benefits received by the Company, on the one hand, and
Indemnitee, on the other hand, from the transaction with respect to which such
Proceeding arose, and (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company,
on the one hand, and Indemnitee, on the other hand, in connection with the
circumstances that resulted in such Liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and Indemnitee, on the other hand, shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such
Liabilities. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 8 were

8



--------------------------------------------------------------------------------



 



determined by pro rata allocation or any other method of allocation that does
not take account of the foregoing equitable considerations.

     9.     Exceptions.

     (a)  Claims Initiated by Indemnitee. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to the terms
of this Agreement to indemnify or advance Liabilities to Indemnitee with respect
to Proceedings or claims initiated or brought voluntarily by Indemnitee and not
by way of defense, except with respect to Proceedings brought to establish or
enforce a right to indemnification under this Agreement, but such
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board finds it to be appropriate.

     (b)  Unauthorized Settlements. Notwithstanding any other provision herein
to the contrary, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amount paid
in settlement of a Proceeding without the prior written consent of the Company
to such settlement.

     (c)  No Duplicative Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

     (d)  Claim Under Section 16(b). Notwithstanding any other provision herein
to the contrary, the Company shall not be obligated to indemnify any Indemnitee
for expenses and the payment of profits arising from the purchase and sale by
such Indemnitee of securities in violation of Section 16(b) of the Exchange Act,
or any similar successor statute; or

     (e)  Unlawful Indemnification. Notwithstanding any other provision herein
to the contrary, the Company shall not be obligated to indemnify or advance
Liabilities to an Indemnitee if a final decision by a court having jurisdiction
in the matter shall determine that indemnification or advancement is not lawful.

     (f)  Court Intervention. Notwithstanding any other provision to the
contrary, the Company shall not be obligated to indemnify or advance Liabilities
to an Indemnitee to the extent that a court having jurisdiction over the matter
shall enjoin or otherwise forbid the Company, either temporarily or permanently,
from providing such indemnification or advancements.

     (g)  Section 304 Forfeiture. Notwithstanding any other provision to the
contrary, the Company shall not be obligated to indemnify or advance Liabilities
to an Indemnitee to the extent that such Liabilities include amounts paid in
bonus or other incentive-based or equity-based compensation, or profits from the
sales of securities, that the Indemnitee is required to reimburse to the Company
under Section 304 of the Sarbanes-Oxley Act of 2002.

9



--------------------------------------------------------------------------------



 



     10.     Non-exclusivity.

     The provisions for indemnification and advancement of Liabilities set forth
in this Agreement shall not be deemed exclusive of any other rights that
Indemnitee may have under any provision of law, the Company’s Certificate of
Incorporation or By-Laws, the vote of the Company’s stockholders or
disinterested directors, other agreements or otherwise.

     11.     Interpretation of Agreement.

     Notwithstanding any provision of this Agreement, the Company hereby agrees
to indemnify Indemnitee to the fullest extent permitted by Delaware law.

     12.     Mutual Acknowledgment.

     The Company and Indemnitee acknowledge that in certain instances, federal
law or applicable public policy may prohibit the Company from indemnifying or
advancing Liabilities to Indemnitee in his capacity as an Agent under this
Agreement or otherwise.

     13.     Severability.

     If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including, without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall not in any way be effected or impaired thereby, and (b) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable that are not themselves
invalid, illegal, or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to Section 11 hereof.

     14.     Modification and Waiver.

     No supplement, modification or amendment to this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed, or shall constitute, a waiver
of any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.

     15.     Subrogation.

     In the event that the Company makes any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers and do all things that
may be necessary to secure such rights, including but not limited to the
execution of such documents as shall be necessary to enable the Company
effectively to bring suit to enforce such rights.

10



--------------------------------------------------------------------------------



 



     16.     Survival, Successors, and Assigns.

     Indemnitee’s rights under this Agreement shall continue after Indemnitee
has ceased acting as an Agent of the Company. The terms of this Agreement shall
be binding on and inure to the benefit of the Company and its successors and
assigns and shall be binding on and inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators.

     17.     Notices.

     All notices, demands, consents, requests, approvals and other
communications between the parties pursuant to this Agreement must be in writing
and will be deemed given when delivered in person, one (1) business day after
being deposited with a nationally recognized overnight courier service, three
(3) business days after being deposited in the U.S. Mail, registered or
certified mail, return receipt requested, or one (1) business day after being
sent by facsimile (with receipt acknowledged), to the Company at 808 17th
Street, N.W., Washington, DC 20006-3944, Attn: General Counsel, facsimile (202)
835-5858, and to Indemnitee at Indemnitee’s address or facsimile number as set
forth on the signature page of this agreement. The Company or Indemnitee may
change its address or facsimile number for notice purposes by delivering notice
to the Company in accordance with this section.

     18.     Governing Law.

     This Agreement shall be governed exclusively by and construed according to
the laws of the State of Delaware, without regard to its principles of conflicts
of laws.

     19.     Counterparts.

     This agreement may be executed in counterparts, both of which when so
executed and delivered shall be deemed an original, and such counterparts
together shall constitute one instrument.

     The parties hereto have entered into this Indemnification Agreement
effective as of the date first above written.

          RIGGS NATIONAL CORPORATION       /s/ Timothy C. Coughlin


--------------------------------------------------------------------------------

By: Timothy C. Coughlin
Its: President       INDEMNITEE:       /s/ Robert L. Allbritton


--------------------------------------------------------------------------------

Robert L. Allbritton       800 17th Street, N.W.
Washington, D.C. 20006      

11